NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 VERNASSA SMITH
                    Petitioner,
                           v.
      DEPARTMENT OF TRANSPORTATION,
                Respondent,
              __________________________

                      2011-3019
              __________________________

   Petition for review of the Merit Systems Protection
Board in case No. AT0752090893-I-1.
              ___________________________

               Decided: March 17, 2011
             ___________________________

   VERNASSA SMITH, of Fayetteville, Georgia, pro se.

    CHARLES M. KERSTEN, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent. With
him on the brief were TONY WEST, Assistant Attorney
General, JEANNE E. DAVIDSON, Director, and HAROLD D.
LESTER, JR., Assistant Director.
               __________________________
SMITH   v. TRANSPORTATION                               2


 Before RADER, Chief Judge, MOORE and O’MALLEY, Cir-
                      cuit Judges.
PER CURIAM.
    This case is an appeal from a decision by the Merit
Systems Protection Board (Board) affirming the agency’s
removal of Vernassa Smith from her position as a Con-
tract Specialist with the Federal Highway Administra-
tion’s (FHA’s) Atlanta, Georgia Resource Center. Because
there is substantial evidence supporting the Board’s
decision, and because the decision was neither an abuse of
discretion nor obtained without procedures required by
law, we affirm.
                       BACKGROUND
    Ms. Smith was employed with the FHA as a war-
ranted contracting officer, and served as the administra-
tive team leader for the agency’s Atlanta, Georgia
resource center. In that capacity, Ms. Smith was respon-
sible for monitoring and maintaining the budget for the
entire resource center, and was subject to a number of
policies related to budgeting and the expenditure of funds
for employee training.
    One such policy was contained in a March 18, 2005
email from Mr. Gary Corino, Ms. Smith’s supervisor, to
Ms. Smith and others, which states that Mr. Corino “will
approve all training courses and expenditure of funds for
the people that [he] supervise[s].” Other policies were
contained in Standard Operating Procedures (SOPs). One
SOP, dated May 26, 2005, indicates that “[o]nly the
individual’s first level supervisor . . . has authority to
approve the individual’s participation in the course and
funding for the course.” Another SOP, drafted by Ms.
Smith and circulated to the Atlanta office on March 2,
2005, indicates that a purchase request must be prepared
3                                 SMITH   v. TRANSPORTATION


for all purchasing requirements. A third SOP explains
that “[a] purchase request shall be submitted for all
requests for training.” Ms. Smith notified the Resource
Center’s employees about this SOP via email on June 1,
2005. Finally, the 2005 Guidelines for Use of Technology
and Innovation Funds (Technology Transfer Guidelines),
explain that Technology Transfer funds must be used for
“activities directly related to carrying out the purpose of
the appropriation” and prohibit the use of funds as “[a]
supplement to any other appropriation.”
    During Ms. Smith’s time as a contracting officer, an-
other employee, Ms. Jacqueline Hill-Brown, used agency
funds to pay for tuition and expenses towards a masters
degree from the public health school at Emory University.
Ms. Smith, in her role as contracting officer, approved
many of the payments related to Ms. Hill-Brown’s educa-
tion. Some of the expenses were paid using Technology
Transfer funds, and Ms. Smith also approved purchase
requests which did not have any indication of prior ap-
proval from Mr. Corino. In sum, Ms. Smith approved over
$15,000 in training expenditures for Ms. Hill-Brown in
2005.
    Management became aware of Ms. Hill-Brown’s ex-
penditures in August 2006, when an employee at the
Resource Center found a purchase order for one of Ms.
Hill-Brown’s classes at Emory left in a copier. The pur-
chase order was brought to management’s attention and,
after an investigation, a notice of proposed removal was
issued for both Ms. Hill-Brown and Ms. Smith. Both
women were subsequently indicted for felony theft; Ms.
Hill-Brown was convicted but Ms. Smith was not.
   Ms. Smith was first removed from employment in De-
cember 2006. She appealed to the Board and the removal
was reversed on procedural grounds. In March 2009, the
SMITH   v. TRANSPORTATION                                 4


agency issued another notice of proposed removal which
charged Ms. Smith with (1) failure to follow procedures,
(2) negligent performance of duties, (3) lack of candor, and
(4) willfully aiding Ms. Hill-Brown in the unauthorized
use of government funds. Ms. Smith was again removed
from employment.
     Once again, Ms. Smith appealed to the Board. In an
initial decision, the Board found the agency proved all
four charges by a preponderance of the evidence, and,
after considering the factors from Douglas v. Veterans
Administration, 5 M.S.P.R. 280, 307-08 (1981), found that
the removal penalty was reasonable. Ms. Smith peti-
tioned for review, which was denied, and now appeals the
Board’s final decision to this court. We have jurisdiction
pursuant to 28 U.S.C. § 1295(a)(9).
                        DISCUSSION
    We affirm the Board’s decision unless it is “(1) arbi-
trary, capricious, an abuse of discretion, or otherwise not
in accordance with law; (2) obtained without procedures
required by law, rule, or regulation having been followed;
or (3) unsupported by substantial evidence.” 5 U.S.C.
§ 7703(c). “Substantial evidence is ‘such relevant evi-
dence as a reasonable mind might accept as adequate to
support a conclusion.’” McEntee v. Merit Sys. Prot. Bd.,
404 F.3d 1320, 1325 (Fed. Cir. 2005) (quoting Consol.
Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). The
relevant question is not what we would decide de novo,
but whether the determination on appeal is supported by
substantial evidence on the record. Parker v. U.S. Postal
Serv., 819 F.2d 1113, 1115 (Fed. Cir. 1987). Credibility
determinations are virtually unreviewable on appeal.
Hambsch v. Dep’t of Treasury, 796 F.2d 430, 436 (Fed.
Cir. 1986).
5                                 SMITH   v. TRANSPORTATION


     Ms. Smith first argues that there is not substantial
evidence supporting the charge that she failed to follow
procedure. While she claims that she did not know that
the various SOPs were binding policy, Mr. Corino testified
that the March 2, 2005 SOP (which Ms. Smith drafted
and distributed) was intended to be a final version. He
also testified that the May 24, 2005 SOP was effective
June 1, 2005, the date Ms. Smith distributed it to the
office. Mr. Corino further testified that his March 18,
2005 email, which stated he would “approve all training
courses and expenditure of funds,” was sent as a direct
result of Ms. Hill-Brown’s prior use of funds for her
coursework. Although Ms. Smith argues this email was
only directed to training funds, and that she did not need
to obtain prior approval for courses paid for with other
categories of funding, the email does not explicitly limit
Mr. Corino’s desire to approve “all training courses” to a
particular source of funding. The Board considered Ms.
Smith’s testimony in support of her position, and found
her testimony was not credible. Based on this evidence
and credibility determination we find the Board’s decision
is supported by substantial evidence.
    Ms. Smith also disputes that she was negligent when
she approved expenditures for two public health courses
and accepted a sole source justification for a purchase
order. Ms. Smith contends that Mr. Corino previously
supported Ms. Hill-Brown’s application for Academic
Studies Program funding, and thus implicitly endorsed
her public health studies. Mr. Corino’s nominating letter
for Ms. Hill-Brown, however, only mentions statistics
courses, not public health courses, and the Academic
Studies Program was a distinct training opportunity.
Nevertheless, Ms. Smith subsequently approved courses
entitled “Intro to U.S. Health Care System” and “Behav-
ioral Science in Public Health” which are facially unre-
SMITH   v. TRANSPORTATION                                6


lated to the agency. Ms. Smith’s negligence in approving
these courses is supported by the fact that, when another
employee discovered a purchase order related to Ms. Hill-
Brown’s public health coursework, the expenditure was
deemed sufficiently irregular to be brought directly to
management’s attention.      Further, while Ms. Smith
claims she conducted a sole source analysis for one of Ms.
Hill-Brown’s classes, the justification is actually dated
after Ms. Hill-Brown was enrolled in the class, and does
not list other sources considered. Taken together, this
constitutes substantial evidence supporting the Board’s
finding of negligence.
    Ms. Smith also argues that there was insufficient evi-
dence to find she had the specific intent needed to support
the charge of aiding another in the unauthorized use of
government funds. She claims she reasonably interpreted
Mr. Corino’s March 18, 2005 email, which stated “I will
approve all training courses and expenditure of funds for
the people that I supervise,” to only apply to a narrow
category of funds. As discussed above, however, the email
was not explicitly limited to any particular source of
funding, and was sent in response to Ms. Hill-Brown’s
prior misuse of funds. Ms. Smith also claims she did not
receive the relevant policy documents, but there is evi-
dence that Ms. Smith received the May 26, 2005 SOP via
email, and had a copy of the 2005 Technology Transfer
guidelines on her computer. Ms. Smith also argues that
the fact that she did not get any personal benefit from
helping Ms. Hill-Brown and consistently furnished ex-
pense reports to Mr. Corino indicates she lacked the
requisite intent. The Board, however, considered testi-
mony regarding Ms. Smith’s prior work habits, made
credibility determinations regarding Ms. Smith’s testi-
mony, observed her demeanor, and concluded that the
record as a whole demonstrated that she intended to aid
7                                  SMITH   v. TRANSPORTATION


Ms. Hill-Brown in expenditures she knew were not au-
thorized. We believe, given the evidence and credibility
determinations, there is substantial evidence supporting
the Board’s decision.
     Ms. Smith also disputes the lack of candor charge,
and claims her reports to Mr. Corino on Ms. Hill-Brown’s
expenditures were generally accurate. While these ex-
penditures were included in Ms. Smith’s reports, Ms. Hill-
Brown’s coursework was initially characterized as “other.”
Mr. Corino specifically asked Ms. Smith to provide an
itemized listing of the “other” expenditures. In response,
Ms. Smith indicated that the expenditure was a registra-
tion fee, but did not explain the expense was for public
health coursework. Mr. Corino testified that he under-
stood registration fee to mean a fee for a conference, not
tuition. While Ms. Smith’s reporting is arguably techni-
cally correct, it omits a key fact: that the registration fee
was tuition for a public health course, and not a confer-
ence registration fee. See Ludlum v. Department of Jus-
tice, 278 F.3d 1280, 1284 (Fed. Cir. 2002) (Lack of candor
“may involve a failure to disclose something that, in the
circumstances, should have been disclosed in order to
make the given statement accurate and complete.”). We
conclude that substantial evidence supports the Board’s
finding that Ms. Smith’s actions lacked candor.
   Finally, Ms. Smith challenges the severity of her pun-
ishment, asserts that her misconduct was no different
than other employees, and claims that her punishment
was disparately harsh. The Board considered Ms. Smith’s
argument, and found that, unlike Ms. Smith, the other
employees who approved Ms. Hill-Brown’s expenditures
were not contracting officers charged with protecting the
agency from waste. The Board also found that the other
employees who approved Ms. Hill-Brown’s expenditures
approved relatively lower dollar amounts than Ms. Smith.
SMITH   v. TRANSPORTATION                               8


For example, a report on Ms. Hill-Brown’s expenditures
indicates that in fiscal year 2005, she had $19,792.37 in
total training expenses, of which $15,531.00 (78%) was
approved by Ms. Smith. In light of this evidence, we
conclude the Board did not abuse its discretion by finding
that Ms. Smith’s penalty was reasonable under the cir-
cumstances.
    We have considered Ms. Smith’s additional arguments
on appeal and find them to be without merit.
                       AFFIRMED
                            COSTS
   No costs.